LacoMBE, Circuit Judge,
(charging jury.) The first question for you to determine is whether charcoal was used as fuel in the manufacture of the imported product which is the subject of this suit; and, if so, whether this product, thus manufactured with charcoal, is iron. If it is, your verdict must be.for the defendant; for there is a special rate of duty provided for all iron, of any shape or form, manufactured by the use of charcoal as a fuel, and the rate of duty fixed for such iron is higher even than the rate of duty which the plaintiffs paid here. If you cometo the conclusion that charcoal was not used as a fuel in the manufacture of this article, the next question for you to answer is this: What is it,— iron or steel ?
The collector classed it as steel, and charged it with 45 percent, duty. It is the presumption of law that the acts of a public officer are done in accordance with his duty. That is the presumption with -which you begin this case,-H;hat the collector’s classification is the right one; and it is for the plaintiffs to satisfy you by fair preponderance of proof that the collector was mistaken. That is a burden which the law throws upon the plaintiffs. We start, then, with the presumption that the collector correctly classed it as steel.
In the tariff act congress has very carefully provided for a duty on all varieties of steel, — for steel in all its various shapes and forms. In the first place, in one paragraph, (177,) it enumerates a very great many varieties of steel. I will not repeat the list. I included nearly all the articles named in it in the question which I put to Mr. Parsons, when I asked him if all the articles enumerated in that question were malleable; among them appear “steel ingots,” “steel blooms,” and “steel slabs, by whatever process made.” Having thus provided for a great number of named varieties of steel, congress then, in order that no steel might escape, by paragraph 183 provided that “steel, not specially enumerated or provided for in this act,” should pay. 45 per centum ad valorem. That is the same rate which was laid upon steel blooms, ingots, slabs, qnd the other varieties of steel enumerated in the former paragraph, (No. 177.) Congress has .also been very considerate towards the collectors and the jurymen who have to answer the question, “ What is steel?” (which to you, gentlemen, in view of the testimony we have had here, may perhaps seem no easy task.) It has given a definition of “ steel ” in the very paragraph which provides for a duty on all steel not specially enumerated. It there defines steel as all metal produced from iron or its ores, of whatever de*849scription or form, without regard to the percentage of carbon contained therein, or the particular process of manufacture, either granular or fibrous in structure, which is cast, and which is malleable. All such metal, congress declares by the tariff act, shall be classed, for duty purposes, as steel.
Now, let us look again at this definition, bearing in mind the question we have to answer. — whether this article is iron or steel, — and see how much of it is established by the proof without any dispute, and how much of it is to be settled by you on the testimony. “All metal produced from iron or its ores:” Concededly this article is a metal which was produced from iron or its ore. “Of whatever description or form, without regard to the percentage of carbon contained therein, or the process of manufacture:” That eliminates from your consideration any concern as to the particular variety, or the process by which it is made, or as to the particular amount of carbon which it may contain. “Granular or fibrous in structure:” I do not understand that there is practically any contradictory testimony as to the fact that this article is granular in structure. The plaintiff himself testified that it was partly granular, partly fibrous, and partly nodular; one, certainly, and I think two, of his witnesses testified that it was coarsely granular; while each witness for the defense to whom the question was put testified, I think without exception, that it was granular. That it is either granular or fibrous. I think, under the testimony, admits of no doubt. Thus far in the definition, then, you will see that there is no particular dispute; that it is a metal produced from iron or its ores; of proper shape; granular or fibrous in structure. “Which is cast and which is malleable:” You are to determine, from the testimony of the plaintiff as to the way in which this article is produced from the ores, and from what you have heard from the other witnesses as to what the word “ casting ” means in the steel and iron trade, whether or not this metal has been “cast.” You are also to determine from the testimony whether this article is practically, commercially, “malleable,” under the testimony that has been given to you. “Malleable” is defined as “capable of being drawn out and extended by beating; capable of extension by hammering; reducible to laminated form by beating.” If, under the testimony, you reach the conclusion that this article is “cast,” and that it is practically and commercially “malleable” it is then, under the definition which congress has given, “steel,” and your verdict must be for tlie defendant. Should you reach the conclusion, however, either that it is not “cast,” or that it is not practically and commercially “malleable,” then, under the testimony, there seems no escape from the proposition that it is “iron;” and, if so, it would he dutiable under paragraph 148, as “iron in slabs,” at not loss than 35 per cent., in which case your verdict would be for the plaintiffs for §>293.27.
Mr. Hartley. I except to the refusal to give my charge with regard to wrought-iron; and i also ask the court to charge that the use of charcoal as a carbonizer — to furnish carbon to the ores — is not its use as a fuel,
*850Lacombe, J. Yes; if the charcoal which was put in the furnace was put in for the purpose and accomplished the object of combining itself with the other materials, and thus forming the ultimate product, then the charcoal was not used as a fuel. If, however, it was put in simply with the object, by its own combustion, to promote the liquefaction and union of the other elements which were put in, then it was used as fuel.
The jury rendered a verdict for the defendant.